DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:
The recitation of “at least one cavity” (claim 19, line 2) is believed to be --the at least one cavity--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthes (US 2018/0062467).
Regarding claim 1, Barthes discloses a refrigerant compressor (refer to Fig. 3, in the instant case having compressor wheel 24),
comprising:
a shaft (12), wherein the shaft is partially hollow (refer to Fig. 3); and
at least one impeller (24) rotatably coupled to the shaft.

Regarding claim 2, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses wherein the shaft (12) includes a first cavity and a second cavity spaced-apart from the first cavity (refer to Fig. 3 below). NOTE: the location of the first cavity to the left and the second cavity being the one to the right as can be seen from Fig. 3 below is being used for the rejection of claims 3-5.

    PNG
    media_image1.png
    383
    751
    media_image1.png
    Greyscale


Regarding claim 7, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 2. Further, Barthes discloses wherein the first cavity is spaced-apart from the second cavity by magnetic material (6).

Regarding claim 8, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 2. Further, Barthes discloses wherein the shaft includes an outer sleeve (formed by 2, 4 and 8), and the first and second cavities are arranged radially inwardly of the outer sleeve.

Regarding claim 10, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 8. Further, Barthes discloses wherein the shaft includes a first plug (refer to Fig. 3 below) adjacent the first cavity and configured to connect to the at least one impeller (26). 


    PNG
    media_image2.png
    368
    701
    media_image2.png
    Greyscale


Regarding claim 11, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 10. Further, Barthes discloses wherein the at least one impeller includes a first impeller (26) mounted adjacent a first end of the shaft and a second impeller (24) mounted adjacent a second end of the shaft opposite the first end.

Regarding claim 12, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 11. Further, Barthes discloses wherein the first plug is connected to the first impeller (26), and the shaft includes a second plug (refer to Fig. 3 below, wherein the term plug is being considered as stopper; seal) connected to the second impeller (24).

Regarding claim 13, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 12. Further, Barthes discloses wherein the first plug and the second plug are formed separately from a remainder of the shaft (refer to annotated Fig. 3 above as disclosed in claim 10).

Regarding claim 15, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses wherein a natural frequency of the shaft is increased between 5% to 50% relative to a substantially similarly-arranged solid shaft (in the instant case, the natural frequency of the shaft is capable of being increased between 5% to 50% relative to a substantially similarly-arranged solid shaft since the shaft as disclosed by Barthes meets all the structural limitations, and is therefore capable of performing the claimed recitations set forth above).

Regarding claim 17, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses gas bearings configured to support the shaft (refer to par. 12, lines 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthes (US 2018/0062467).
Regarding claim 3, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 2. Further, Barthes discloses the first cavity and the second cavity (see below), but fails to explicitly disclose wherein the first cavity is greater than the second cavity by volume.

    PNG
    media_image3.png
    355
    708
    media_image3.png
    Greyscale

However, it appears that the compressor of Barthes would operate equally well with the first cavity being greater than the second cavity by volume. Further, applicant has not disclosed that having the first cavity being greater than the second cavity by volume solves any stated problem or is for any particular purpose, indicating simply that “when the shaft 32 includes more than one cavity, as in the example of FIG. 3, the cavities need not exhibit the same volume, although in some examples the cavities may have the same volume”.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes such that the first cavity is greater than the second cavity by volume because it appears to be an arbitrary design consideration which fails to patentably distinguish over Barthes.

Regarding claim 4, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 3. Further, Barthes discloses wherein a length dimension of the first cavity is greater than a length dimension of the second cavity (see below).


    PNG
    media_image4.png
    365
    713
    media_image4.png
    Greyscale


Regarding claim 5, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 4. Further, Barthes discloses wherein a radial dimension of the first cavity is less than a radial dimension of the second cavity (refer to Fig. 3 below, wherein the first cavity includes a portion having a radial dimension that is less than a radial dimension of the second cavity).


    PNG
    media_image5.png
    343
    644
    media_image5.png
    Greyscale


Regarding claim 3, Barthes discloses meets the claim limitations as disclosed
above in the rejection of claim 2. Further, Barthes discloses the first cavity and the
second cavity (see below), but fails to explicitly disclose wherein the first cavity is
greater than the second cavity by volume.


    PNG
    media_image6.png
    338
    676
    media_image6.png
    Greyscale

However, it appears that the compressor of Barthes would operate equally well
with the first cavity being greater than the second cavity by volume. Further, applicant
has not disclosed that having the first cavity being greater than the second cavity by
volume solves any stated problem or is for any particular purpose, indicating simply that
“when the shaft 32 includes more than one cavity, as in the example of FIG. 3, the
cavities need not exhibit the same volume, although in some examples the cavities may
have the same volume”.
Therefore, it would have been obvious to a person of ordinary skill before the
effective filing date of the claimed invention, to modify Barthes such that the first cavity
is greater than the second cavity by volume because it appears to be an arbitrary
design consideration which fails to patentably distinguish over Barthes.

	Regarding claim 6, Barthes discloses meets the claim limitations as disclosed
above in the rejection of claim 3. Further, Barthes discloses wherein the second cavity
is radially stepped (refer to annotated Fig. 3 above as can be seen from the rejection of
claim 3 directly above).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthes (US 2018/0062467) in view of Wang (CN 110332019).
Regarding claim 9, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 8. Further, Barthes discloses the outer sleeve, but fails to explicitly disclose wherein the outer sleeve is made of non-metallic material.
However, Wang teaches a rotor of a compressor (1), comprising a motor shaft having an outer sleeve (2, 6) made of non-metallic material (refer to the detailed description of the embodiments in pg. 4, wherein in the instant case the non-metallic material is ceramic) providing wear resistance and high temperature resistance.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes such that the outer sleeve is made of non-metallic material in view of the teachings by Wang, in order to provide wear resistance and high temperature resistance.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthes (US 2018/0062467) in view of Kurihara (US 2015/0167687).
Regarding claim 14, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses the shaft, but fails to explicitly disclose a radially-projecting tab serving as an axial magnetic bearing.
However, Kurihara teaches a centrifugal compressor, comprising a radially-projecting tab serving as an axial magnetic bearing (6), in order to restrict a movement
of the shaft in the axial direction of the shaft (refer to claim 2, lines 2-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes by providing a radially- projecting tab serving as an axial magnetic bearing in view of the teachings by Kurihara,
in order to restrict a movement of the shaft in the axial direction of the shaft.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthes (US 2018/0062467) in view of Soliz (US 2011/0120176).
Regarding claim 16, Barthes discloses meets the claim limitations as disclosed above in the rejection of claim 1. Further, Barthes discloses the refrigerant compressor, but fails to explicitly disclose being used in a heating, ventilation, and air conditioning (HVAC) chiller system.
However, Soliz teaches that it is known in the art of refrigeration, to provide a refrigerant compressor (16) having a hollowed shaft (76), wherein the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system (14), in order to provide cooling within a vehicle (refer to the last sentence of par. 24).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Barthes such that the refrigerant compressor is used in a heating, ventilation, and air conditioning (HVAC) chiller system, in order to provide cooling to a specific area.

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “at least one cavity bound on all sides such that the at least one cavity is fully enclosed and does not open to an outside of the shaft”.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues in page 9 of the remarks that Barthes fails to disclose “a refrigerant compressor”. This argument has been considered but is not persuasive.
Refer to Figures 1-3 and pars. 48-52, wherein the invention includes a compressor, having shaft 12 attached to compressor wheel 24. Further, 
Applicant’s argument relies on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation refrigerant compressor is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. 
For at least the reasons discussed above, claims 1-17 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763